Citation Nr: 0930274	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  06-31 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the back, claimed as a back injury.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel





INTRODUCTION

The Veteran had active service from October 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The appeal was previously remanded for further development by 
the Board in an August 2007 decision.  However, not all 
development requested by the Board was completed, and thus 
additional development is necessary.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

As much as the Board would prefer to resolve the appeal at 
this time, preliminary review reveals that the information in 
the record before us is inadequate to make an informed 
determination, and discloses a need for further development 
prior to final appellate review.  In this regard, the Board 
is of the opinion that VA's duty to assist includes 
attempting to obtain additional medical records and, if 
obtained, affording the Veteran a VA examination under the 
facts and circumstances of this case.

VA's duty to assist includes attempting to obtain the records 
of Dr. C. H., the private physician who reportedly performed 
the Veteran's spinal fusion in 1951.  The Veteran identified 
Dr. C. H. in an October 2006 letter, and provided his last 
known address.  The claims file does not indicate that any 
attempt was made to obtain his records after receipt of the 
October 2006 letter.  Moreover, when the Board remanded this 
claim for further development in August 2007, it was in part 
for the purpose of obtaining the records of the physician who 
performed the Veteran's spinal fusion.  A letter was 
subsequently sent to the Veteran requesting the doctor's 
information, and the Veteran responded in September 2007 with 
an authorization allowing the release of the records of Dr. 
C. H. 

However, there is no indication that any attempt was made to 
obtain the records of Dr. C. H.  Where the remand directives 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Thus, the Board concludes 
that an attempt should be made to obtain those records, and 
remand is again required.

Moreover, if the records of Dr. C. H. are obtained, another 
attempt should be made to schedule an examination.  The Board 
notes that VA scheduled two examinations and so notified the 
Veteran, but he did not attend the examinations or inform VA 
as to why he could not attend or request that the examination 
be re-scheduled with regard to the April 2009 examination.  
However, if new information, such as the records of Dr. C. H. 
are received, the Board finds that another attempt should be 
made to allow an examiner to review the new records, examine 
the Veteran, and provide an opinion as to whether the 
Veteran's back disorder can be etiologically related to 
active service, as per the previous August 2007 Board remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be contacted to 
confirm that the address of Dr. C. H. 
provided in his October 2006 letter is the 
last known address he has for the doctor, and 
to obtain a new authorization for release of 
Dr. C. H.'s records if necessary.  
Thereafter, request and obtain any and all 
records from Dr. C. H. relating to the 
treatment of a back disorder.    

2.  If the records of Dr. C. H. are obtained, 
afford the Veteran an examination with regard 
to the causation or etiology of his currently 
claimed back disorder(s).  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished, and a complete rationale for 
any opinion expressed should be provided.  
The claims file, as well as a copy of this 
remand, must be made available to the 
examiner for review of the medical history in 
conjunction with the examination.  

a.  Specifically, the examiner should 
identify all diagnosable back 
disorder(s) currently present, and 
address the issue of whether it is at 
least as likely as not (i.e., to at 
least a 50/50 degree of probability) 
that any currently diagnosed back 
disorder was incurred during active 
service, or whether such incurrence is 
unlikely (i.e., less than a 50-50 
probability).  The examiner must provide 
an explanation for the opinion reached, 
to include the significance of the 
Veteran's claimed in-service back injury 
that occurred during the documented 
April 1945 attack on his ship, as well 
as any 1951 back surgery, if confirmed 
by the medical records.

b.  The examiner should indicate the 
relative likelihood that the 
degenerative changes in the Veteran's 
back are related to the aging process or 
to trauma.  

c.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

3.  When the development requested has been 
completed, the case should again be reviewed 
by the RO on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished a Supplemental Statement 
of the Case and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


